 LABOR SERVICES, INC.Labor Services, Inc. and International Brotherhoodof Electrical Workers, Local 99, AFL-CIO,CLC. Case l-CA-19743November 24, 1982DECISION AND ORDERUpon a charge filed on April 8, 1982, by Interna-tional Brotherhood of Electrical Workers, Local99, AFL-CIO, CLC, herein called the Union, andduly served on Labor Services, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 1, issued a complaint on May 3, 1982,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 7,1982, following a Board election in Case l-RC-17208, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about April 26,1982, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On May 12,1982, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On June 2, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 15, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceed-ing, Case 1-RC-17208, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrasstems, Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intenype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp, 164 NLRB 378 (1967). enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. The Board's Deci-sion and Certification of Representative is reported at 259 NLRB 959(1982).265 NLRB No. 61Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in response tothe Notice To Show Cause Respondent admits thatit refused and continues to refuse to recognize theUnion as the exclusive bargaining representative ofits employees. In defense of its conduct, Respond-ent contests the validity of the certification issuedby the National Labor Relations Board. Specifical-ly, Respondent asserts that the Union's conductprior to and during the election constituted objec-tionable election interference in that the Union pur-chased drinks for the voting employees at the barof the motor lodge where the election was con-ducted. The General Counsel asserts that Respond-ent improperly seeks to relitigate issues which wereor could have been litigated in the underlying rep-resentation proceeding. We agree with the GeneralCounsel.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(aX5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.See Pirttsbu Plate Glass Ca v. NLRB, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sec. 102.67(f) and 102.69(c).a In its response to the Notice To Show Cuse, Respondent ures theBoard to order a hearing to conider as new evidence "public reaction"since the Board's decision issued as exemplified by certain newspapr ar-ticksa.We find no merit in Respondent's contention. Newly discovered evi-dence will not warrant a second hbeaing unles it is evidence of facts inexistence at the time of the irst hearing which could not be discoveredby reasonable diligence, and the evidence mat be o material as to re-quire a different result. N.LR.A v. Jaob E Dwcker and Sons, 569 F.2d357 (5th Cir. 1978); Mary Thoms Hotpitil, 241 NLRB 766 (1979).Nothing advanced by Respondent in its response comes within the defini-tion of newly discovered evidence or is terial to any issue in this ce.Respondent also contends that the Board's Decion d Ctifiationissued January 7, 1982, in which it adopted the Regional Director'sReport on Objections, was in violation of Sec. 102.69 (g) of the Board'sRules and Regulation since the Board did not have the entire recordbefore it. Contrary to Respondent, the affidavits on which the RegionalDirector relies were submitted by Respondent and the Petitioner as Il-lowed by Sec. 102.69(g) and were considered by the Board. Further, areview of those affidavits shows that no factual issue requiring a hearingwas raised thereby and that, in reaching his deciion, the Regional Direc-tor assumed the truth of Respondent's evidence in support of its objec-tions.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office andplace of business at 10 Pommenville Road, Paw-tucket, Rhode Island, and an office and place ofbusiness at 39 Lamartine Street, Worcester, Massa-chusetts, is now and continually has been engagedin providing electrical services valued in excess of$50,000 to business in the contruction industrywhich are themselves directly engaged in interstatecommerce.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,Local 99, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All journeymen, electricians and apprenticesemployed by the Employer from its Pawtuck-et, Rhode Island location and who work in theEmployer's Pawtucket, Rhode Island area ofoperations; but excluding all other employeesincluding all office clerical employees, profes-sional employees, truck drivers, stock clerks,part-time employees who work less than 20hours a week, estimators, draftsmen, salesmen,guards and supervisors as defined in the Act.2. The certificationOn April 22, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 1 designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 7, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 24, 1982, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 26, 1982, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 26, 1982, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Labor Services, Inc., set forthin section III, above, occurring in connection withits operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(aXS) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See MarJac Poultry Company, Inc,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328464 LABOR SERVICES, INC.F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Labor Services, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local 99, AFL-CIO, CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All journeymen, electricians and apprenticesemployed by the Employer from its Pawtucket,Rhode Island, location and who work in the Em-ployer's Pawtucket, Rhode Island, area of oper-ations; but excluding all other employees includingall office clerical employees, professional employ-ees, truck drivers, stock clerks, part-time employ-ees who work less than 20 hours a week, estima-tors, draftsmen, salesmen, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since January 7, 1982, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 26, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Labor Services, Inc., Worcester, Massachusetts,and Pawtucket, Rhode Island, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Electrical Workers, Local 99,AFL-CIO, CLC, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All journeymen, electricians and apprenticesemployed by the Employer from its Pawtuck-et, Rhode Island location and who work in theEmployer's Pawtucket, Rhode Island area ofoperations; but excluding all other employeesincluding all office clerical employees, profes-sional employees, truck drivers, stock clerks,part-time employees who work less than 20hours a week, estimators, draftsmen, salesmen,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Labor Services, Inc., copies of the at-tached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 1, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER ZIMMERMAN, concurring:I dissented from my colleagues' determination toissue a certification of representative in te underly-ing representation proceeding, 259 NLRB 959(1982). I adhere to the views I expressed there.Nonetheless, a majority of the Board approvedthat certification. It has long been our rule to pro-hibit relitigation in a certification testing unfairlabor practice proceeding of issues that were orcould have been determined in the underlying rep-resentation case. I believe that salutary rule shouldapply to Board Members with the same force withwhich it applies to litigants. Theefore, I shall joinmy colleagues in granting the General Counsel'smotion for Summary Judgment, because Respond-ent raises no issues here that were not or could nothave been litigated in the underlying proceeding.See Bravos Oldsmobile, Inc., 254 NLRB 1056, 1058-59 (1981) (Member Zimmerman, specially concur-ring).CHAIRMAN VAN DE WATER, dissenting:In the underlying representation case, I wouldnot have issued a certification of representative forthe reasons set forth in the dissenting opiniontherein.5Therefore, contrary to my colleagues, Iwould deny the General Counsel's Motion forSummary Judgment and would, instead, dismiss thecomplaint.6 259 NLRB 959 (1982).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of ElectricalWorkers, Local 99, AFL-CIO, CLC, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All journeymen, electricians and apprenticesemployed by the Employer from its Paw-tucket, Rhode Island location and who workin the Employer's Pawtucket, Rhode Islandarea of operations; but excluding all otheremployees including all office clerical em-ployees, professional employees, truck driv-ers, stock clerks, part-time employees whowork less than 20 hours a week, estimators,draftsmen, salesmen, guards and supervisorsas defined in the Act.LABOR SERVICES, INC.466